WESTERFIELD, J.
The determination 'of the issues presented in this case involve the construction and comparison of two sets of building plans and specifications, which were introduced below and 'which have been lost. Counsel admit their inability to find the missing evidence and assert that further search would be futile. We are urged to decide the case without the lost documents.
In complying with this request we can only affirm the judgment appealed from. Judgments are presumed to be correct. Moreover, upon questions of fact, the presumption is a presumption juris, not to be lightly overthrown by an appellate court.
Defendants’ counsel calls our attention to the fact that the judgment as rendered against their clients is in solido, though the record establishes that the claim sued on resulted from an obligation of an ordinary partnership involving only joint responsibility. We are asked to correct this error.
For the reasons assigned the judgment appealed from, insofar as it casts the defendants, E. E. Lester and Philip Schick, in the sum of $700.00, be so amended as to impose a joint and not a solidary obligation.